Case 2:20-cv-09698-SB-AFM Document 8 Filed 02/05/21 Page 1 of 1 Page ID #:101



  1

  2

  3

  4

  5                                                     JS-6
  6

  7

  8                         UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
10

11     JORGE ENRIQUE HERNANDEZ,                Case No. 2:20-cv-09698-SB (AFM)
12                         Petitioner,
                                               JUDGMENT
13           v.
14     ATTORNEY GENERAL OF THE
15     STATE OF CALIFORNIA,

16                         Respondent.

17
            This matter came before the Court on the Petition of JORGE ENRIQUE
18
      HERNANDEZ, for a writ of habeas corpus. Having reviewed the Petition and
19
      supporting papers, and having accepted the findings and recommendation of the
20
      United States Magistrate Judge,
21
            IT IS ORDERED AND ADJUDGED that the Petition is denied and the action
22
      is dismissed for lack of jurisdiction.
23
      Dated: February 5, 2021
24

25

26                                                Stanley Blumenfeld, Jr.
                                                 United States District Judge
27

28
